Exhibit 10(a)(16)
FEDERAL RESERVE BANK of NEW YORK
33 LIBERTY STREET, NEW YORK, NY 10045-0001
June 2, 2010
Mr. Angelo De Caro
Chairman
Patriot National Bancorp, Inc.
1177 Summer Street
Stamford, CT 06905
Dear Mr. De Caro:
Enclosed please find the executed Written Agreement for Patriot National
Bancorp, Inc. Please note the agreement is effective as of June 2, 2010. As a
reminder, please do not disclose the existence of this agreement until you have
been notified of its publication on the Board of Governors website.
Sincerely,
-s- Armin Lovi [c14489c1448903.gif]
Armin Lovi
Examining Officer
Community Banks
t 212.720.5000 | f 212.720.6767 I e general.info@ny.frb.org I W
www.newyorkfed.org

 

 



--------------------------------------------------------------------------------



 



UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

     
Written Agreement by and between
   
 
   
PATRIOT NATIONAL BANCORP, INC.
  Docket No. 10-085-WA/RB-HC
Stamford, Connecticut
   
 
   
and
   
 
   
FEDERAL RESERVE BANK OF
   
NEW YORK.
   
New York, New York
   

WHEREAS, Patriot National Bancorp, Inc., Stamford, Connecticut (“Bancorp”), a
registered bank holding company, owns and controls Patriot National Bank,
Stamford, Connecticut (the “Bank”), a national bank, and a nonbank subsidiary;
WHEREAS, it is the common goal of Bancorp and the Federal Reserve Bank of New
York (the “Reserve Bank”) to maintain the financial soundness of Bancorp so that
Bancorp may serve as a source of strength to the Bank;
WHEREAS, Bancorp and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
WHEREAS, on, May 19 duly constituted meeting, adopted a resolution authorizing
and directing Angelo De Caro to enter into this Agreement on behalf of Bancorp,
and consenting to compliance with each and every provision of this Agreement by
Bancorp and its institution-affiliated parties, as defined in sections 3(u) and
8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12
U.S.C. §§ 1813(u) and 1818(b)(3)).

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, Bancorp and the Reserve Bank agree as follows:
Source of Strength
1. The board of directors of Bancorp shall take appropriate steps to fully
utilize Bancorp’s financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors of the Federal Reserve System
(the “Board of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of
strength to the Bank, including, but not limited to, taking steps to ensure that
the Bank complies with the Formal Agreement entered into with the Office of the
Comptroller of the Currency on February 9, 2009 and any other supervisory action
taken by the Bank’s federal regulator.
Dividends and Distribution
2. (a) Bancorp shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.
(b) Bancorp shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.
(c) Bancorp and its nonbank subsidiary shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.
(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Bancorp’s capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Bancorp must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).

 

3



--------------------------------------------------------------------------------



 



Debt and Stock Redemption
3. (a) Bancorp and any nonbank subsidiary shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.
(b) Bancorp shall not, directly or indirectly, purchase or redeem any shares of
its stock without the prior written approval of the Reserve Bank.
Capital Plan
4. Within 60 days of this Agreement, Bancorp shall submit to the Reserve Bank an
acceptable written plan to maintain sufficient capital at Bancorp on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:
(a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;
(b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, its risk profile, the adequacy of the allowance for loan and
lease losses, current and projected asset growth, and projected earnings;
(c) the source and availability of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s figure capital requirements on a
timely basis;

 

4



--------------------------------------------------------------------------------



 



(d) supervisory requests for additional capital at the Bank or the requirements
of any supervisory action imposed on the Bank by its federal regulator; and
(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors that Bancorp serve as a source of strength to the Bank.
5. Bancorp shall notify the Reserve Bank, in writing, no more than 30 days after
the end of any quarter in which any of Bancorp’s capital ratios fall below the
approved plan’s minimum ratios. Together with the notification, Bancorp shall
submit an acceptable written plan that details the steps that Bancorp will take
to increase Bancorp’s capital ratios to or above the approved plan’s minimums.
Compliance with Laws and Regulations
6. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Bancorp shall comply with
the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).
(b) Bancorp shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the Federal Deposit Insurance Corporation’s regulations (12 C.F.R. Part 359).
Progress Reports
7. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

 

5



--------------------------------------------------------------------------------



 



Approval and Implementation of Plan
8. (a) Bancorp shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time period set forth in paragraph 3 of this
Agreement.
(b) Within 10 days of approval by the Reserve Bank, Bancorp shall adopt the
approved capital plan. Upon adoption, Bancorp shall promptly implement the
approved plan, and thereafter fully comply with it.
(c) During the term of this Agreement, the approved capital plan shall not be
amended or rescinded without the prior written approval of the Reserve Bank,
Communications
9. All communications regarding this Agreement shall be sent to:

  (a)   Anita Awatramani
Senior Bank Examiner
Federal Reserve Bank of New York 33
Maiden Lane
New York, New York 10045
    (b)   Angelo De Caro
Chairman
Patriot National Bancorp, Inc. 900
Bedford Street
Stamford, Connecticut 06901

Miscellaneous
10. Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to Bancorp to comply with
any provision of this Agreement.
11 The provisions of this Agreement shall be binding upon Bancorp and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.
12. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

 

6



--------------------------------------------------------------------------------



 



13. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting Bancorp, the Bank, any nonbank subsidiary
of Bancorp, or any of their current or former institution-affiliated parties and
their successors and assigns.
14. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 2 day of June, 2010.

                 
PATRIOT NATIONAL BANCORP, INC.
      FEDERAL RESERVE BANK OF NEW YORK
 
               
By:
  /s/ Angelo De Caro
 
Angelo De Caro       By:   /s/ Armin Lovi MD
 
Armin Lovi
 
  Chairman           Examining Officer

 

7